Order reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion to dismiss the complaint for failure to state a cause of action. Plaintiffs’ general negligence cause of action should have been dismissed because *957defendant owed no duty to plaintiff Benjamin Moore under the circumstances of this case (see, Coyer v Hyster Co., 158 AD2d 920, 921, affd 76 NY2d 997). Plaintiffs’ conclusory allegations fail to state a valid cause of action for negligent training and supervision (see, Richardson v New York Univ., 202 AD2d 295, 296-297). Because the first cause of action must be dismissed, plaintiff Lucille Moore’s derivative cause of action for loss of consortium must also be dismissed.
All concur except Balio, J., who dissents and votes to affirm in the following Memorandum.